DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on May 24, 2022 is acknowledged.  The traversal is on the ground(s) that the Office has not demonstrated that the feature of each reservoir being associated with an integrated pump.  This is not found persuasive because this feature is taught as evidenced by the prior art rejection(s) below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 24, 2022.
Information Disclosure Statement
The IDS received on October 18, 2019 is proper and is being considered by the Examiner.
Drawings
The drawings received on October 18, 2019 are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is missing a conjunction between the element, “controller”, and the element, “shell material reservoir”, rendering the claimed system indefinite in what elements are comprised therein.  For the purpose of prosecution, the conjunction, “and” is assumed.
Claims 2-6 are indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ismagilov et al. (US 2005/0272159 A1, published December 2005) in view of Zhang et al. (Analytical Chemistry, 2012, vol. 84, pages 3599-3606).
With regard to claims 1, 2, 7, and 8, Ismagilov et al. teach a system comprising the below depicted configuration (from Fig 21):

    PNG
    media_image1.png
    500
    571
    media_image1.png
    Greyscale
The system disclosed by Ismagilov et al. is for generating an emulsion particle comprising an aqueous reagent within a continuous flowing immiscible carrier fluid (“conducting a reaction within a substrate … introducing a carrier-fluid into a first channel of the substrate; at least two different plug-fluids into the first channel … applying pressure to the first channel to induce a fluid flow in the substrate to form substantially identical plugs comprising a mixture of plug-fluids … plug-fluids are immiscible with the carrier-fluid”, section [0009]).
	Each of the channels (191-200) are disclosed as being in connection with the primary channel 205, with teach channel having connected to their respective reagent reservoir with means to pressure fluid flow:
“device … includes one or more substrates comprising a first channel comprising an inlet separated from an outlet [i.e,. primary channel] … at least one carrier-fluid reservoir in fluid communication with the first channel, at least two plug-fluid reservoirs [aqueous reagents] in fluid communication with the first channel, and a means for applying continuous pressure to a fluid within the substrate” (section [0104])

The artisans explicitly teach that the “[f]luid can be introduced into the channels via the inlet by any means … a syringe pump is used, wherein the flow rate of the fluid into the inlet can be controlled” (section [0107])

The artisans evidence that the pump is precisely controlled (“improved by using pressure pumping”, section [0247]; “[o]ils and aqueous solutions were pumped through devices at volumetric flow rates ranging from about 0.10 L/min to about 10.0 L/min”, section [0357]).
The configuration of Ismagilov et al.’s device shown above comprise an array of reagent reservoirs (claim 7) and their associated pumps.
Ismagilov et al. do not explicitly teach all possible reagents which could be mixed together, and consequently, the artisans do not explicitly teach that a “shelling material” is introduced into the primary channel so as to mix and encapsulate the reaction mixture.
Ismagilov et al. do not teach that the shell material is a thermally degradable material (claim 3), such as wax or polymer (claims 4 and 9).
Ismagilov et al., while teaching an “enclosing fluid” which is oil, from a separate oil reservoir, do not teach that the polymer/wax encapsulated droplets are enclosed by oil (or enclosing fluid) (claims 5 and 10).
Ismagilov et al. teach that the device comprises a cooling zone to harden the polymer/wax upon encapsulation (claim 6), or a heating zone and a cooling zone (claim 11).
Zhang et al. teach a microfluidic device which encapsulates aqueous reagents in a polymer shell (agarose), wherein the aqueous reagent/agarose mixture is rendered into monodisperse droplets in oil carrier fluid (see below reproduced Figure 1):

    PNG
    media_image2.png
    270
    269
    media_image2.png
    Greyscale
As seen, the artisans teach that inlet I comprises the aqueous reagents RT-PCR in agarose solution and inlet II comprises target nucleic acids in agarose solution (see Figure 1 description).


	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ismagilov et al. with the teachings of Zhang et al., thereby arriving at the invention as claimed for the following reasons.
	Ismagilov et al. teach that the configuration disclosed by their device allows conditions which result in very highly sensitive amplification:
“Another example of an autocatalytic reaction is the polymerase-chain reaction (PCR), which is a very effective amplification method that has been widely used in the biological sciences.  However, a dilemma occurs when designing systems with very high sensitivity and amplification.  To achieve a very highly sensitive amplification, the system typically has to be made very unstable.  On the other hand, an unstable system is very sensitive to noise and has a very short lifetime.  Also, in unstable systems, it is difficult to distinguish between spontaneous decomposition and a reaction caused by the analyte.  In one aspect, microfluidic devices according to the invention, which allows chaotic mixing and compartmentalization, are used to overcome this problem.” (sections [0276] and [0277])

	Zhang et al. teach that in performing amplification in emulsions (emPCR), such as the one disclosed by Ismagilov et al., maintaining monoclonality of the droplets is essential, but the current methods of utilizing “strong agitation of aqueous and oil phases to generate droplets together with primers … leads to wide droplet to droplet variations in PCR reagent volumes and [low] probability of encapsulating one microbead in each droplet …”, page 3599, 1st column, bottom paragraph to 2nd column), leading to, “low efficiencies and reduc[tion of] the number of parallel reactions which can be successfully performed.” (page 3560, 1st column, 1st paragraph).
	Zhang et al. teach that by entrapping the reaction compounds and amplicons within a homogeneous agarose solution matrix, negative effects of steric hindrance and charge repulsion associated with microbeads” (page 3560, 1st column, 2nd paragraph) can be avoided and provides the ability to maintain, “monoclonality of each droplet” for “downstream processing and applications such as sequencing …” (page 3560, 1st column, 2nd paragraph).
	Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine the teachings of Ismagilov et al. with the teachings of Zhang et al. so as to arrive at a device which further comprises a aqueous agarose reservoir that is connected to the primary channel for the purpose of generating and mixing the amplification reaction mixture with the agarose solution and flowing them into the immiscible carrier fluid (oil) of Ismagilov et al., thereby generating highly monodisperse droplets containing amplification reaction reagents encapsulated by the agarose, rendering the invention as claimed.
	In addition, given that Zhang et al. already teach that agarose/PCR reagents mixtures can be rendered emulsified into droplets against a cross flowing immiscible oil stream, one of ordinary skill in the art would have had a reasonable expectation of success that the same would be observed in the configuration provided by Ismagilov et al. which also employ a similar configuration for producing emulsion droplets.
	With regard to providing heating and cooling regions on the device produced from the combination of Ismagilov et al. and Zhang et al., one of ordinary skill in the art would have been motivated to do so to ensure that the agarose remains in a liquid phase when being mixed with the amplification reagents so as to allow the chaotic mixing to occurs in the device of Ismagilov et al., and allow the hardening to occur subsequent to the amplification reaction, for downstream purposes, as explicitly suggested by Zhang et al.:
“After themocycling, the solution phase agarose droplets are solidified to solid gel phase by cooling the agarose droplets below the gelling point of the agarose and in this way producing stable agarose beads … the monoclonality of the RT-PCR products generated in each droplet can be maintained after removal of the oil phase.” (page 3602, 1st column, bottom paragraph).

In KSR International Co v. Teleflex Inc, the supreme court stated that, “A person of ordinary skill in the art is also a person of ordinary creativity, not an automation” (82 USPQ2d at 1397) and that “in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle” and take into account, “the inference and creative steps that a person of ordinary skill in the art would employ” (82 USPQ2d at 1396).
Lastly, it is respectfully submitted that such “fitting” of the teachings would not have been “beyond [the] ... skill [level]” of one of ordinary skill in the art
In KSR, the Supreme Court stated:
“When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation, 103 likely bars its patentability.  For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” (page 13, emphasis added).

Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 2, 2022
/YJK/